UNITED STATES BANKRUPTCY COURT
DISTRICT OF NORTH DAKOTA

 

In re:

J Brockton Holbert, Chapter 7
Case No. 21-50100

Debtor.

 

Erik A. Ahlgren, Trustee,

Plaintiff,

Adv. Pro. 21-05006
vs.

Lucinda Miller,
Defendant.

 

STIPULATION FOR ACCEPTANCE OF SERVICE

 

Nicole Anderson, Anderson & Associates, LLC, 1650 11th Ave SW #203, Forest Lake,
MN 55025, hereby represents that she is authorized to, and hereby does, accept service of the

summons and complaint in the above-captioned matter on July 29, 2021.

Dated: July A 2001 ANDERSON & ASSOCIATES, LLC

ay edly Qader

Nicole Anderson (#0336038)
Attorney’ for Defendant

1650 11" Avenue SW, Suite 203
Forest Lake, MN 55025
Telephone: (651) 464-8510
Facsimile: (651) 464-8513

 
